      Case 3:20-cv-00091-DPM Document 11 Filed 06/23/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CHANDRELL OWTEN                                              PLAINTIFF

v.                       No: 3:20-cv-91-DPM

GREENE COUNTY DETENTION
CENTER; DON CRITTDENE,
Greene County Detention Center;
BRENT COX, Jail Administrator,
Greene County Detention Center;
and DOES, "Jail Staff"                                  DEFENDANTS

                             JUDGMENT
     Owten' s complaint is dismissed without prejudice.



                                       D.P. Marshall Jr.
                                       United States District Judge
